Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status:
	Claims 3-7 and 11 have been cancelled.
	Claims 1, 2, 8-10 are pending.

Withdrawn rejections
Applicant's arguments filed 11/22/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 20130337066) and Karp et al. (US 20120263765) as evidenced by Chen et al. (Frontiers in Cell and Developmental Biology 2021;9:20 pages). 

Applicant claims, for example:

    PNG
    media_image1.png
    449
    1020
    media_image1.png
    Greyscale

Claim interpretation: The composition is comprising exosomes. The exosomes were secreted from stem cells. That is how the exosomes were produced. Therefore, the claim is properly interpreted to be a product by process type claim. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113(I). 
The limitation of “for therapeutically treating a skin disease” is an intended use of the composition. An intended use will not limit the scope of the claim because it merely defines a context in which the invention operates. (Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)). Moreover “the patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure.” (Catalina Mktg. Int’l, v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002). Additionally, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  (See MPEP 707.07(f) and 2141.02 I; In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and MPEP 2111.02 II; Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)). 
In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1, Zhang et al. teach pharmaceutical compositions of exosomes of nanoparticles with an inner core comprising a non-cellular material bioabsorbable/biocompatible material, such as PLGA, and an outer surface comprising a cellular membrane derived from a cell, such as a stem cell and including exosomes and secretory vesicles, with a therapeutic cargo within the core (claims 1-3, 5, 6, 9 and 15; [0106]), thus having the therapeutic cargo encapsulated in a bioabsorbable polymer, and medicament delivery systems comprising an effective amount of the nanoparticles (claims 1-3 and 8), hence drug composition/delivery systems, made from a stem cell ([0009, 0104]) for treating a disease of the skin [0032].  As evidenced by Chen et al., exosomes are naturally made of proteins and nucleic acids (Abstract; page 2, left column Exosome Compositions; Page 3, Figure 1). Zhang et al. name various statins for the cargo such as pravastatin, fluvastatin, lovastatin, simvastatin and atorvastatin as well as “statins” in general (Table 8). 
With regard to instant claim 2, adipose-derived stem cells are directed to a product-by-process claim element and for the examination of a composition of matter claim, the product of the exosome appears to be substantially identical to that found in the prior art and the burden properly shifts to Applicant to show a difference. See MPEP 2113 Product-by-Process Claims [R-08.2017] I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to instant claims 8-10, the type of skin disease and “for transdermal administration” are intended uses of the composition and while the limitations have been considered they are not given weight. See the discussion of intended use above. Zhang et al. even teach topical administration [0114, 0128, 0137] which would be to the skin. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zhang et al. is that Zhang et al. do not expressly teach a composition comprising exosomes comprising statin, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof encapsulated in a bioabsorbable polymer and a protein and a nucleic acid expressed by stem cells. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Zhang et al. as a composition comprising exosomes comprising statin, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof encapsulated in a bioabsorbable polymer and a protein and a nucleic acid expressed by stem cells, as suggested by Karp et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As evidenced by Chen et al., exosomes are naturally made of protein and nucleic acids expressed by stem cells and therefore the exosomes of Zhang et al. comprise proteins and nucleic acids as well. Zhang et al. direct the artisan to add releasable cargo therapeutic agents to the inner core which comprises a bioabsorbable polymer such as PLGA. The instant specification teaches that PLGA is a bioabsorbable polymer [0029]. In the list of exemplary heart medications of Table 8, numerous statins are taught such as atorvastatin (Lipitor), lovastatin (Mevacor, Altocor), pravastatin (Pravachol, Pravigard PAC), simvastatin (Zocor) and statins in general. It is then merely judicious selection of the named statins in the list of exemplary heart medications for the releasable cargo therapeutic agent of Zhang et al., which is encapsulated in a bioabsorbable polymer such as PLGA, with a reasonable expectation of success. While Zhang et al. do not expressly teach estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof but do teach treatment of a wide variety of diseases or conditions including endocrine, disease of the eye and nutritional diseases [0117].  However, the art of Karp et al. render obvious the agent for encapsulation in the exosome [0084] is a sex hormone [0111], vitamin A [0113], ascorbic acid (vitamin C), retinoic acid and statins [0117]. It is the Examiner’s position that estrogen is immediately recognized by the ordinary artisan as a sex hormone. Thus statins, estrogen, vitamin A or a derivative thereof and vitamin C or a derivative thereof are art recognized materials for encapsulation and the ordinary artisan would have a reasonable expectation of success in encapsulating any one or more of those agents in the exosome of Zhang et al. It is mere substitution of one for another depending upon the desired drug needed to treat some disorder/disease such as an endocrine disease (sex hormone such as estrogen) or eye disease (vitamin A or retinoic acid) or nutritional disease (vitamin C) by the ordinary artisan and in the absence of unexpected results.
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
	 
Response to Arguments:
Applicant’s arguments filed 11/22/22 have been carefully considered. Applicant’s arguments are addressed below.
On page 3 of Remarks, Applicant states: “The Examiner is correct to state that the claimed exosomes include a nucleic acid expressed by stem cells. However, it is incorrect to state that the claimed exosome includes a statin, estrogen, vitamin A ( or derivatives thereof) and vitamin C ( or derivatives thereof). Rather, these are alternative examples of a drug which in the exosome, and it is not necessary for the claimed exosome to include all of these.” Applicant appears to take issue with the underlined word “and”. However, that is the language used by Applicant in claim 1 (Examiner added emphasis):

    PNG
    media_image2.png
    621
    1412
    media_image2.png
    Greyscale

It is odd that Applicant would take issue with their own claim drafting.  Nevertheless, the claim has been properly construed to be a Markush grouping of drugs.
	Applicant next argues that the exosome is secreted from stem cells and that the drug is not necessarily encapsulated by the bioabsorbable polymer once excreted in the exosome. So what? All that matters here is that the exosomes comprise the drug whether or not the drug is fully, partially or not at all encapsulated by the bioabsorbable polymer.
On page 5 of Remarks, Applicant argues that the previously filed Declaration under 37 CFR 1.132 demonstrates why the claimed exosomes are structurally distinct from those of Zhang in view of Karp, as evidenced by Chen. The Examiner has carefully considered the Declaration and properly concluded that the Declaration supports the Examiner’s position that the exosomes of Zhang et al. comprise protein(s) and nucleic acid(s) expressed by the stem cells and are therefore structurally indistinct from the claimed exosomes. Instant claim 1 does not identify any particular protein/nucleic acid or any amount of protein/nucleic acid. In claim construction, "the name of the game is the claim." In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998). Applicant does not dispute this finding of fact but rather asserts that the content of nucleic acids in Zhang is significantly lower than the content of nucleic acids of exosomes prepared as recited in claim 1 (page 6-7 or Remarks). However, it is well established that limitations not appearing in the claims cannot be relied upon for patentability. In re Self, 671 F.2d 1344, 1348 (CCPA 1982). The Declarant demonstrated unambiguously that the exosomes of Zhang also comprise the same components as the inventive exosomes, and therefore meet the limitations of instant claim 1 despite Applicant’s arguments to the contrary. The Declaration data did not demonstrate any structural distinctness at all because both the inventive and control had mRNA expression. It is noted that even Applicant appears to agree with the Examiner by stating: “…The "Chemical Approach" and the "Physical Approach," as well as the process by Zhang, are regarded as using conventional exosomes. That is, these approaches use exosomes isolated from cells (e.g., stem cells)…the conventional exosomes are subjected to a chemical treatment or a physical treatment with a drug or a therapeutic molecule (or a nanoparticle as the inner core by Zhang) to obtain exosomes comprising the drug and the like.” (page 6 of Remarks) It appears that Applicant agrees with the Examiner that the combined references teach and suggest that exosomes obtained from stem cells comprise the drug and the like. Applicant’s arguments on this point are not persuasive. 
On page 5 of remarks, Applicant asserts that because PLA or PLGA may be decomposed in the cell, exosomes secreted from stem cells do not comprise the claimed nanoparticles per se. However, there is no evidence of record that might be the case and it is just as likely that exosomes secreted from stem cells do comprise such PLA or PLGA nanoparticles. Nevertheless, Applicant has failed to provide any evidence the exosomes of Zhang et al. are any different structurally from the claimed exosomes and in fact has produced evidence in the Declaration that supports the Examiner’s position. These arguments by Applicant are not persuasive.
Respectfully, Applicant’s arguments and Declaration data remain unpersuasive and the claims remain rejected. 

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613